PER CURIAM.
The appellant was charged with the violation of four conditions of his community control. At the revocation hearing the state announced it would not proceed with the alleged violations of condition 5. The written order of revocation, however, identifies condition 5, as well as three other conditions, as a basis for revocation.
There was sufficient evidence of the violation of three conditions and we affirm. We remand, however, for correction of the revocation order by deletion of the reference to condition 5.
Affirmed and remanded.
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.